Appeal from a judgment of the Onondaga County Court (Joseph E. Fahey, J.), rendered June 27, 2013. The judgment convicted defendant, upon a jury verdict, of, inter alia, criminal possession of a controlled substance in the third degree (two counts), and criminally using drug paraphernalia in the second degree (two counts).
It is hereby ordered that the judgment so appealed from is *1440unanimously modified as a matter of discretion in the interest of justice by reducing the sentence on each count of criminal possession of a controlled substance in the third degree to a determinate term of five years of imprisonment and as modified the judgment is affirmed.
Same memorandum as in People v Morman ([appeal No. 1] 145 AD3d 1435 [2016]).
Present—Peradotto, J.P., Lindley, NeMoyer and Scudder, JJ.